Citation Nr: 0704874	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-07 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1946 to September 1947.

This case comes to the Board on appeal of a May 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran initiated an appeal of that decision and 
requested de novo review of his claim by a Decision Review 
Officer (DRO).  The DRO issued a statement of the case (SOC) 
in January 2005 which continued to deny the veteran's claim 
of entitlement to service connection for PTSD.  The veteran's 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in February 2005.

In May 2006, prior to the certification of this appeal to the 
Board, the veteran's representative notified the RO that it 
wished to discontinue its representation of the veteran.  See 
38 C.F.R. § 20.608(a) (2006).  The veteran has not indicated 
that he desires another representative, so the Board will 
proceed assuming that the veteran wishes to represent 
himself.  

The veteran was scheduled for a travel board hearing in 
January 2007, but he failed to report for this hearing, 
provided no explanation for his failure to report, and has 
not since requested another hearing.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006).


FINDING OF FACT

The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 3, 2003.  Specifically, the November 2003 
letter noted that to establish service connection for his 
claim, the veteran must submit competent medical evidence of 
a "relationship between your disability and an injury, 
disease or event in military service."  
The November 2003 letter also informed the veteran that VA 
needed "specific details of the stressful incident(s) in 
service that resulted in post traumatic stress disorder 
(PTSD)."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in the above-referenced 
November 2003 letter and additional letters from the RO dated 
March 3, 2004 and April 21, 2005.  Specifically, the veteran 
was advised in the November 2003 letter that VA would assist 
him with obtaining such things as medical records, employment 
records, or records from other Federal agencies.  The letter 
specifically indicated that VA outpatient records from 
Wilkes-Barre and Allentown were associated with the claims 
folder.  With respect to private treatment records, the April 
2005 letter informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  Included with the November 2003 and August 
2005 letters were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and the letters asked 
that the veteran complete such so that the RO could obtain 
private records on his behalf.  The March 2004 letter 
specifically advised the veteran that it had made two 
unsuccessful attempts to obtain records from Dr. O.S., and 
emphasized that it was the veteran's responsibility to ensure 
VA received this evidence.  The November 2003 and March 2004 
letters specifically noted: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency." [Emphasis in originals].  The veteran was also 
informed in the November 2003 and April 2005 letters that VA 
examination would be scheduled if necessary to make a 
decision on his claim.  

The Board notes that the March 2004 and April 2005 VCAA 
letters specifically requested of the veteran: "If there is 
any other evidence or information that you think will support 
your claim, please let us know."  The April 2005 letter 
added: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  These 
requests comply with the requirements of 38 C.F.R. § 3.159 
(b) in that they informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in May 2004.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Crucially, the veteran was provided with VCAA notice 
through the April 2005 VCAA letter and his claim was 
readjudicated in the June 2006 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated January 19, 2007, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  With respect to effective date, the January 
2007 letter instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed PTSD.  In other words, 
any lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  The veteran's claim of entitlement to service 
connection were denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disabilities.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.  Because as 
discussed below the Board is denying the veteran's claim, 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
records.

As will be discussed below, the record is lacking credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and the veteran's claim is being denied on 
that basis.  As has been discussed above, the veteran has 
been amply informed as to what is required of him in this 
respect, in particular in the November 2003 letter.  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
failed to report for a personal hearing which was scheduled 
at the RO on January 9, 2007.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Analysis

In essence, the veteran contends that he has PTSD related to 
stressful incidents in service, in particular in connection 
with training exercises in the Western Pacific.

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006).

With respect to element (2), in-service disease or injury, 
the Board will separately address disease and injury.  There 
is no evidence of a psychiatric disease in service, and the 
veteran does not appear to so contend.  In particular, his 
September 1947 separation physical examination was 
pertinently negative.  

The crux of the veteran's claim centers on his alleged in-
service stressor.  The Board finds that the veteran did not 
engage in combat with an enemy within the meaning of 38 
U.S.C.A. § 1154(b).  The veteran's military occupational 
specialty was plumber, and he did not receive any decorations 
or awards indicative of combat status.  Although the veteran 
is considered to be a World War II veteran, see 38 C.F.R. 
§ 3.2(d), and he received the World War II Victory Medal, the 
Board takes judicial notice that World War II hostilities 
ended in 1945, before the veteran entered military service in 
March 1946.  

Notwithstanding his entrance into military service in March 
1946, and the fact that her served in the United States Army, 
not the United States Navy, the veteran vaguely contends that 
the naval vessel (or vessels) on which he was serving was 
(were) torpedoed (or capsized) in 1942 (or 1945).  He further 
stated, also vaguely, that he "saw men lose lives" "during 
training exercises in [the] Western Pacific". 

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  For 
reasons discussed immediately below, the Board finds the 
veteran's reports of participation in World war II Naval 
combat to be incredible in light of the fact that his only 
service was postwar, in the United States Army. 

Official service department records demonstrate that the 
veteran was not in military service prior to March 1946.  
These records further show that prior to that time he had 
worked for four years as a truck driver in Easton, 
Pennsylvania.  His U.S. Army Separation Qualification Record 
indicates that that the veteran repaired and maintained 
plumbing line and fixtures at Fort Warder, Washington.

In an effort to explain how an Army plumber who according to 
official records served in 1946-7 somehow came to be aboard 
naval vessels in 1942-5, the veteran stated that he "joined 
the Army at [age] 16 and served in the Army assigned to a 
special steam fitting outfit aboard naval vessels."  There 
is absolutely no objective indication that this occurred.

In light of the official records, the Board finds that the 
veteran's statements concerning being involved in various 
traumatic events aboard naval vessels during 
World War II to be utterly incredible.

The Board therefore concludes that combat status has not been 
demonstrated in this case.  Because it has not been shown 
that the veteran engaged in combat, the law requires that the 
claimed stressors be corroborated by evidence other than the 
veteran's own statements.  No such corroborating evidence is 
in the file, and the veteran has identified no such evidence.  
In short, there is nothing in the record, aside from the 
veteran's own statements, which places him aboard any naval 
vessel at any time, much less in various perilous 
circumstances aboard such vessels.   

The Board observes in passing that this case is somewhat 
similar to Samuels v. West, 11 Vet. App. 433, 436 (1999) 
[where a claimant sought service connection for post-
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors].  Here, unlike in Samuels, there is no 
presumption of credibility. In any event, the Board discounts 
the veteran's statements as unbelievable.

Accordingly, with no proof of an in-service stressor, element 
(2) of 38 C.F.R. § 3.304(f) is not met, and the claim fails 
on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


